Case 4:20-cv-04255 Document 6 Filed on 12/16/20 in TXSD Page 1 of 3
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                              December 16, 2020
                                                               David J. Bradley, Clerk
Case 4:20-cv-04255 Document 6 Filed on 12/16/20 in TXSD Page 2 of 3
Case 4:20-cv-04255 Document 6 Filed on 12/16/20 in TXSD Page 3 of 3
